Order entered January 31, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01086-CV

                              CITY OF DALLAS, Appellant

                                             V.

                               MARKO PRINCIP, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-16-00202-B

                                         ORDER
       Before the Court is appellant’s January 30, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to February 20, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE